Citation Nr: 1447494	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to a compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the right foot ("right foot disability").  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 2002 to September 2002, and August 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in September 2013, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.  

A transcript of a January 2013 hearing before a Decision Review Officer is of record.     


FINDINGS OF FACT

1.  An August 2009 Board decision denied service connection for a knee disability; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  

2.  The evidence associated with the claims file subsequent to the August 2009 Board decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the knee disability claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a knee disability.

3.  Although there was a single episode of knee pain documented during active service, symptoms of a knee disability were not chronic in service, symptoms of a knee disability have not been continuous since service separation, arthritis did not manifest to a compensable degree during or within one year of active service, and there is no persuasive indication of a link between the current knee disability and active service.

4.  Throughout the rating period on appeal, the Veteran's right foot disability has manifested pain and intermittent swelling, and not more than a mild foot injury.


CONCLUSIONS OF LAW

1.  The August 2009 Board decision, which denied service connection for a right knee disability, became final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

2.  The evidence relating to the knee disability claim received subsequent to the August 2009 Board decision is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for a compensable disability rating for the right foot disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Right Knee Claim

In October 2005, the Veteran filed an initial claim for service connection for a right knee disability.  The claim was denied in a February 2006 rating decision, which found no evidence of either a current knee disability or a nexus between any current disability and active service.  The Veteran filed a timely notice of disagreement (NOD), and the Board ultimately denied service connection for a right knee disability in an August 2009 decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104. 

The Veteran filed a request to reopen his claim of entitlement to service connection for a knee disability in October 2009.  The RO denied the claim in the March 2010 rating decision that is the subject of this appeal.  During the course of this appeal, private treatment records were submitted which show a current right knee disability.      

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  

The Board finds that the evidence added to the record since the Board's August 2009 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a right knee disability is reopened.  

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he incurred a right knee disability during active service.  Specifically, he avers that in September 2004, while he was stationed at Camp Shelby in Hattiesburg, Mississippi, he injured his right foot and knee when he hit his right foot on a tree stump or log.  He contends that he has experienced intermittent right knee swelling since that event.  

After a review of all the evidence of record, lay and medical, the Board finds that, although the Veteran reported right knee pain during active service, the preponderance of the evidence demonstrates that symptoms of a right knee disability were not chronic in service.  

A September 2004 Statement of Medical Examination and Duty Status indicates that the Veteran was conducting PT when he felt pain in his foot.  It was recorded that he also reported a history of intermittent right knee pain with high impact activities.  

A September 2004 sick slip excused the Veteran from activities for seven days due to his reported right-foot and knee pain.  A podiatrist noted that the Veteran's foot injury might require surgery and referred him to a private medical facility in Hattiesburg for diagnosis and treatment. 

The Veteran claims that in September 2004, a clinician at the Hattiesburg Clinic diagnosed him with a knee disability.  In November 2008, the clinic sent treatment records for the September 2004 right foot injury to VA, and stated that the clinic had no record of treating the Veteran for a knee injury.  Indeed, the September 2004 treatment note from the Hattiesburg Clinic indicates that examination for arthritis, joint swelling, pain, or erythema (other than the right foot) was negative.  The fact that the Veteran did not report knee pain when seeking treatment for the injury he claims caused his current knee disability provides highly probative evidence against his claim.    

Moreover, at a subsequent October 2004 pre-deployment health assessment, just prior to separation from service, the Veteran reported foot and toe pain, but not knee pain, when asked about his health concerns.  His failure to report any knee problems provides highly probative evidence against a finding of chronic knee problems during active service, because it is presumed that he would report all of his health concerns.  Based on the October 2004 assessment, it was determined that the Veteran was not deployable due to pre-existing arthritis of the foot, status post injury.  He was given a Physical Profile of no prolonged walking or standing due to foot pain, and it was noted that a Medical Evaluation Board was required.  He was subsequently released from active duty, but not by reason of physical disability.  

In sum, the service treatment records show a single report of right knee pain, but not a chronic disability, as demonstrated by the Veteran's failure to report knee pain upon further evaluation for the injury he claims caused both his foot and knee disabilities, and the negative musculoskeletal evaluation at the Hattiesburg Clinic subsequent to the in-service knee injury.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a right knee disability have not been continuous since separation from active service in October 2004.  As noted above, an October 2004 pre-deployment health assessment, conducted shortly before service separation, is negative for any report or finding of a knee disorder.  

Following separation from service in October 2004, the evidence of record does not show any complaints, diagnosis, or treatment for a knee problem until October 2005, when the Veteran filed his claim for service connection.  

Moreover, the existence of a current knee disability appears questionable based on more current examinations.  The Veteran was afforded a VA examination in July 2008 at which the VA examiner assessed "exam of the right knee without objective evidence of impairment at this time."  Specifically, the physical examination findings include a normal gait, normal range of motion with subjective report of pain throughout the motion, no swelling, negative McMurray's testing, and a negative x-ray study.    

In addition, a December 2012 private treatment note indicates the Veteran's report that "overall his knee at this period of time feels okay," although he did report intermittent aching knee pain.  He also reported feeling a catching sensation in his knee very rarely.  Examination revealed a nonantalgic gait, stable knee, and minimal joint line tenderness.  An MRI study showed some increased signal uptake in the anterior cruciate ligament (ACL), but no notable tear of the ACL itself, as well as a focal cartilage defect over the medial femoral condyle of the weight bearing surface.  The clinician diagnosed right knee pain with mechanical symptoms and focal chondral defect, medial femoral condyle.  

The Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.    

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for over one year after service separation until October 2005 is one factor that tends to weigh against a finding of continuous symptoms of a knee disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a knee disability have not been continuous since service separation include, as noted above, the July 2008 VA examiner's findings of no current impairment.  In addition, in July 2007, the Veteran sought treatment at the emergency department of a private hospital for a back and knee injury.  He stated he strained his right knee while lifting a heavy couch.  He did not report a prior history of knee pain or other knee problems, providing highly probative evidence against his claim of continuous symptoms since service, as it is presumed that he would report any relevant knee history in the context of seeking treatment for the knee.    

The Board also finds that the preponderance of the evidence demonstrates that knee arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Indeed, the evidence does not demonstrate a current diagnosis or finding of arthritis.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic knee disability symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic knee disability symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the pre-deployment health assessment, which are negative for chronic knee disability symptoms; the lack of any documentation of reports or treatment for a knee disability for over one year after service separation; the July 2007 private treatment note documenting a post-service knee injury with no report of prior knee problems; and the negative clinical examination of the knee at the 2008 VA examination.  

As such, the Board does not find that the evidence sufficiently supports chronic right knee symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's contentions made in the context of the current claim that he has experienced right knee symptoms since active service.  However, even if the Veteran's statements as to his right knee symptoms continuing since service are credible, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's right knee disability and active service.

Here, as discussed above, the Veteran was afforded a VA examination in July 2008.  After acknowledging the Veteran's report that he was treated for his knee condition at the Hattiesburg clinic in September 2004, the VA examiner noted that those records were not available, and concluded that he was unable to resolve the question of nexus without resort to speculation based on the available evidence.  The examiner recommended that the records from the Hattiesburg clinic be obtained.

As noted above, the records from the Hattiesburg clinic were subsequently requested, but the clinic responded that it had no record of treatment for the Veteran's knee, and the records already associated with the claims file from that clinic from September 2004 do not mention any knee problems.   

The Board acknowledges that the VA examiner stated that he could not provide a nexus opinion without resort to speculation due to potential evidence that was not available to him.  However, the examiner did not find any knee impairment on clinical examination, and, noting the single episode of knee pain reported during active service, in effect concluded that unless contemporary private treatment records confirmed the existence of a knee disability during or after service (which, as noted above, they did not), a relationship between service and the claimed disability is unlikely.  Moreover, there were no physicians who related the Veteran's knee disability to his active service.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's knee disability and his military service, including no credible evidence of chronic symptoms of the claimed disorder during active service, continuous symptomatology of the claimed disorder following service separation, or competent medical evidence establishing a link between the Veteran's right knee disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and continuous post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating for Right Foot Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr; Davidson, 581 F.3d 1313.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau; Buchanan at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, service connection was granted for degenerative joint disease of the first metatarsophalangeal joint of the right foot in an August 2008 rating decision.  An initial noncompensable, or zero percent, disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5284, effective from October 21, 2005, the date the Veteran's claim for service connection was received.  

In October 2009, the Veteran filed a claim for an increased rating.  The RO denied the claim in the March 2010 rating decision that is the subject of this appeal.  The Veteran contends that his symptoms - which include constant pain, intermittent swelling, and flare-ups after prolonged weight bearing - warrant a compensable disability rating.   

The Veteran's foot disability has been evaluated under Diagnostic Codes 5024 and 5284, both found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5024 contemplates tenosynovitis, and directs that the diseases under that code should be rated on limitation of motion of affected parts as degenerative arthritis.  

Diagnostic Code 5003, which addresses degenerative arthritis, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5284 contemplates foot injuries.  Under this Diagnostic Code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.    

Also potentially relevant to this case is Diagnostic Code 5010, which addresses arthritis due to trauma, substantiated by x-ray findings, and is to be rated as degenerative arthritis.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for a compensable evaluation for the service-connected foot disability for the entire rating period on appeal, even with consideration of additional limitations of motion and function due to pain and other limiting factors.  

Turning to the evidence relevant to the rating period on appeal, the Veteran was afforded a VA examination in December 2009.  He reported constant right foot pain with intermittent swelling.  He stated that the pain was worse when he stood on his feet, and that it kept him awake at night.  He took over-the-counter medication for the pain 3 times per week with mild relief.  He said that he performed all of his activities of daily living unassisted, and that he periodically taped the great toe to the adjacent two toes, which prevented swelling.  He stated that swelling occurred as often as 3 days each month after he performed manual yard work.  He stated that his doctor recommended surgery for the foot.  He also reported flare-ups of pain that occurred after prolonged weight bearing every 3 or 4 months, lasting 1 to 2 days.  He denied missing any work due to his foot disability.  

On physical examination in December 2009, gait was normal without any limping.  There was hallux valgus of 10 degrees bilaterally, and very slight skin flaking between the toes.  The nails were normal.  Range of motion of the toes was normal.  Neurovascular exam was normal, as were sensory and motor function.  Manipulation of the distal forefoot was normal with no pain on manipulation.  There was no enlargement of the area of the first MTP joint, and no objective pain with palpation of that joint.  There was no edema of the foot or the MTP joint.  Active and passive motion of the great toe revealed no objective pain and no consistent subjective pain.  There were no calluses.  Drawer test was normal, as was side-to-side motion.  There was no instability or abnormal weight bearing, and no pain along the distribution of the tendons of the foot.  An x-ray revealed no abnormality of the first metatarsophalangeal joint of the great toe, including no arthritic change.  The VA examiner assessed very slight athlete's foot and hallux valgus to 10 degrees, noting that this was a normal foot examination.  The examiner further stated he was unable to estimate function in a flare-up without speculation, and that he was unable to find any residual disabilities from the service-connected foot disability, with no limitations on standing and walking.  

The Veteran was afforded another VA examination in January 2013.  He again reported constant pain in the area of the first MTP joint, worse with cold weather, and pain with weight bearing in the morning.  He denied dislocation or subluxation.  On physical examination, gait was normal, and both feet appeared normal.  There were no calluses.  Sensory exam was intact.  There was subjective tenderness over the right great toe MTP joint, perhaps at times minimally objective during repeated exam.  There was no other tenderness objectively or subjectively.  There was perhaps a very slight swelling, but it was not very clear.  There was no erythema or warmth.  Right great toe MTP joint dorsiflexion was to 15 degrees (which the examiner noted to be consistent with very slight limitation), and plantar flexion was to 20 degrees.  There was no objective or subjective pain with motion.  There was just under 10 degrees of lateral angulation of the great toe, which was not sufficient to make a diagnosis of hallux valgus.  The VA examiner concluded that there was at most a "mild" finding of a right foot injury, if it is that severe, which was not an option on the DBQ examination form.  The examiner further noted that there was not a moderate, moderately severe, or severe injury to either foot.  An x-ray study revealed degenerative arthritis in the right foot, with a minimal amount of narrowing of the MTP joint space of the great toe.  The Veteran stated he was able to work without limitations.  The VA examiner stated that, during a flare-up, the Veteran could have increased pain, limitation, and reduced functional capacity, but that the examiner was unable to estimate any additional loss without resort to mere speculation.          

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of a compensable disability rating for the right foot disability.  The evidence does not demonstrate even a moderate foot injury, as is required for a compensable disability rating under Diagnostic Code 5284.  The 2013 VA examiner specifically noted that the foot injury was mild at most.  

Moreover, while the 2013 VA examiner observed "very slight" limited motion of the great toe, there was no objective confirmation of such limitation by additional findings of swelling, muscle spasm, or satisfactory evidence of painful motion, as is required for a 10 percent rating under Diagnostic Code 5003.  The 2013 VA examiner observed that it was unclear as to whether swelling was present, if at all, and, importantly, noted no objective or subjective pain with motion.    

The Board has considered whether any other diagnostic codes would allow for a compensable disability rating.  Both VA examiner noted 10 degrees of hallux valgus, but the 2013 VA examiner noted that the degree of hallux valgus did not even qualify for a diagnosis of the condition.  Thus, Diagnostic Code 5280, which provides for 10 percent disability ratings for hallux valgus that has been operated upon or which is severe and equivalent to amputation, does not apply.  Further, the evidence does not demonstrate the presence of flatfoot, weak foot, claw foot, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, so Diagnostic Codes 5276, 5277, 5278, 5279, 5282, and 5283 do not apply.  There are no other applicable diagnostic codes that would allow for a compensable disability rating.  

In reaching its finding that the evidence does not demonstrate the criteria for a compensable disability rating for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a compensable rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain and intermittent swelling, as described above, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the Veteran reported flare-ups occurring only every 3 or 4 months, and stated that he had not missed any work due to the foot disability and was able to perform his job with no limitations.  Moreover, even if there was "very slight" limitation of motion of the great toe, there were not even any subjective reports of pain with motion.  In essence, there is simply no evidence of limitation of the foot due to the MTP joint disability.  Therefore, even taking pain into consideration, the criteria for a compensable disability rating have not been met.  In fact, it is important for the Veteran to understand that without taking into consideration his pain, the current findings would not always meet the requirements of even a grant of service connection, especially in light of the normal post-service examinations of the foot (see, e.g., the 2009 VA examination report, in which the VA examiner noted no residual disability of the foot).        

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates a compensable disability rating.

The critical question in this case is whether the problems the Veteran has cited meet a compensable level under the rating criteria (10 percent).  For the reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, service connection would not have been granted, specifically in light of the negative examination of the foot in December 2009.

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable disability rating for the right foot disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's right foot disability has manifested in pain and intermittent swelling.  The schedular criteria for rating the right foot disability (38 C.F.R. § 4.71a , Diagnostic Codes 5284, 5010, and 5003) specifically provide for ratings based on the presence of deformity, spasm, pain on manipulation and use, swelling, and limitation of motion (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca). In this case, comparing the Veteran's disability level and symptomatology of the foot to the rating schedule, the degree of disability of the foot throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his foot disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a compensable rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even with regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  The Veteran has not indicated that he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely November 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter further advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for his service-connected foot disability.  VA provided the Veteran with an examination in December 2009 and January 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected foot disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the 2008 VA examiner was unable to provide a nexus opinion regarding the claimed right knee disability; however, the Board finds that a VA opinion is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA opinion/examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, although the Veteran's service treatment records show a single episode of knee pain, they are negative for chronic knee symptomatology.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event resulting in a chronic knee disability in service, and there is no duty to obtain a VA medical opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a knee disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right knee disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right knee disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right knee disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the reopened.

Service connection for a right knee disability is denied.  

A compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the right foot is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


